     Case 3:20-cv-01764-H-MSB Document 1 Filed 09/09/20 PageID.1 Page 1 of 12




 1 Ahren A. Tiller, Esq. [SBN: 250608]
      BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
      San Diego, CA 92101
 3 Phone (619) 894-8831
      Facsimile: (866) 444-7026
 4
      Attorneys for Plaintiff
 5 RYAN HICKS

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
                                                              Case No.: '20CV1764 H     MSB
11

12     RYAN HICKS                                             COMPLAINT FOR DAMAGES
                                                              FOR (1) VIOLATIONS OF THE
13                      Plaintiff,                            ROSENTHAL FAIR DEBT
                                                              COLLECTION PRACTICES ACT
14           vs.                                              (CAL. CIV. CODE §§ 1788-1778.32)
                                                              AND (2) VIOLATIONS OF THE
15     WELLS FARGO BANK, N.A.,                                TELEPHONE CONSUMER
                                                              PROTECTION ACT (47 U.S.C.
16                                                            §227)
                     Defendant,
17
                                                              JURY TRIAL DEMANDED
18

19

20                                  COMPLAINT FOR DAMAGES
21                                           INTRODUCTION
22 1. RYAN HICKS (hereinafter referred to as “Plaintiff”), by and through her Counsel

23       of record, brings this action against WELLS FARGO BANK, N.A., (hereinafter
24       referred to as “WELLS” or “Defendant”) pertaining to actions by Defendant to
25       unlawfully collect a consumer debt allegedly owed by Plaintiff, including but not
26       limited to, collection via the use of an Automated Telephone Dialing System
27       (“ATDS”) and/or Artificial or Prerecorded Voice in violation of the Telephone
28       Consumer Protection Act, (“TCPA” [47 U.S.C. § 227 et seq.]), and the Rosenthal
                                                         -1-
                                Hicks v. Wells Fargo Bank N.A., Complaint For Damages
     Case 3:20-cv-01764-H-MSB Document 1 Filed 09/09/20 PageID.2 Page 2 of 12




 1          Fair Debt Collection Practices Act (“RFDCPA” [Cal. Civ. C. §§ 1788-1788.32]),
 2          thereby invading Plaintiff’s privacy, and causing Plaintiff damages.
 3 2. The California legislature determined that unfair or deceptive collection practices

 4          undermine the public confidence which is essential to the continued functioning of
 5          the banking and credit system. The legislature further determined there is a need
 6          to ensure that debt collectors and debtors exercise their responsibilities to one
 7          another with fairness, honesty, and due regard for the rights of others. The
 8          legislature’s explicit purpose of enacting the Rosenthal Fair Debt Collection
 9          Practices Act of California (hereinafter “RFDCPA”) was to prohibit debt
10          collectors from engaging in unfair or deceptive acts or practices in the collection
11          of consumer debts and to require debtors to act fairly in entering into and honoring
12          such debts.1
13 3. The Telephone Consumer Protections Act (hereinafter referred to as “the TCPA”)

14          was designed to prevent calls like the ones described within this complaint, and to
15          protect the privacy of citizens like Plaintiff. “Voluminous consumer complaints
16          about abuses of telephone technology – for example, computerized calls
17          dispatched to private homes – prompted Congress to pass the TCPA.” Mims v.
18          Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
19 4. In enacting the TCPA, Congress specifically found that “the evidence presented to

20          Congress indicates that automated or prerecorded calls are a nuisance and an
21          invasion of privacy, regardless of the type of call . . .” Id. at §§ 12-13. See also,
22          Mims, 132 S. Ct., at 744.
23 5. As Judge Easterbrook of the Seventh Circuit explained in a TCPA case regarding

24          calls similar to this one:
25

26                   The Telephone Consumer Protection Act … is well known for its provisions
                     limiting junk-fax transmissions. A less-litigated part of the Act curtails the
27

28
      1
          CA Civil Code §§ 1788.1(a)-(b)
                                                              -2-
                                     Hicks v. Wells Fargo Bank N.A., Complaint For Damages
     Case 3:20-cv-01764-H-MSB Document 1 Filed 09/09/20 PageID.3 Page 3 of 12




 1             use of automated dialers and prerecorded messages to cell phones, whose
 2
               subscribers often are billed by the minute as soon as the call is answered—
               and routing a call to voicemail counts as answering the call. An automated
 3             call to a landline phone can be an annoyance; an automated call to a cell
 4             phone adds expense to annoyance.

 5             Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012)
 6

 7 6. Plaintiff makes the allegations contained herein on information and belief, except

 8       as to those allegations regarding himself, which are made on personal knowledge.
 9

10                               JURISDICTION AND VENUE
11 7. This action is based on Defendant’s violations of the RFDCPA found in California

12       Civil Code §§ 1788 - 1788.32; and the TCPA found in Title 47 of the United
13       States Code Section 227, et seq..
14 8. This Court has jurisdiction over Defendant, pursuant to 28 U.S.C. § 1331, as the

15       unlawful practices alleged herein involve a federal question under the TCPA.
16 9. This Court has jurisdiction over the Defendant, as the unlawful practices alleged

17       herein occurred in California, in the County of San Diego and violated
18       California’s Civil Code §§ 1788 - 1788.32.
19 10.This Court further has supplemental jurisdiction over Plaintiff’s California Causes

20       of action, pursuant to 28 U.S.C. § 1367(a), as Plaintiff’s California state law
21       claims are so related to Plaintiff’s Federal TCPA claims in this action, that they
22       form part of the same case or controversy.
23 11.Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(1)-(2), because all

24       or some of the unlawful practices and violations of law alleged herein occurred
25       and are occurring in the County of San Diego, California. Furthermore,
26       Defendant regularly conducts business within State of California, County of San
27       Diego, and Plaintiff resides in San Diego County, California.
28

                                                     -3-
                            Hicks v. Wells Fargo Bank N.A., Complaint For Damages
     Case 3:20-cv-01764-H-MSB Document 1 Filed 09/09/20 PageID.4 Page 4 of 12




 1                                             PARTIES
 2 12. Plaintiff is, and was at all times mentioned herein, a natural person residing in

 3       the County of San Diego, in the State of California.
 4 13. Plaintiff is a natural person from whom a debt collector sought to collect a

 5       consumer debt which was due and owing or alleged to be due and owing from
 6       Plaintiff, and therefore Plaintiff is a “debtor” as that term is describe by Cal Civ.
 7       Code §1788.2(h).
 8 14. Defendant WELLS is a National Banking Association.

 9 15. Defendant WELLS regularly attempts to collect through the use of the U.S. mail,

10       electronic communications, and telephones, “consumer debts” allegedly owed to
11       it, as that term is defined by Cal. Civ. Code §1788.2(f).
12 16. When individuals owe WELLS debts for regular monthly payments on consumer

13       loans and credit cards, and other similar obligations, WELLS collects on those
14       consumer debts owed to it through the mail, electronic communications, and via
15       the use of telephones. Therefore, WELLS is a “debt collector” as that term is
16       defined by Cal. Civ. Code §1788.2(c), and engages in “debt collection” as that
17       term is defined by Cal. Civ. Code §1788.2(b).
18 17. Defendant is, and all times mentioned herein, was a corporation and therefore

19       a “person,” as that term is defined by 47 U.S.C. § 153(39).
20 18. At all times relevant hereto, Defendant used, controlled and or operated an

21       “automatic telephone dialing system” (“ATDS”) as that term is defined by 47
22       U.S.C. § 227(a)(1) and/or placed calls to Plaintiff using an automated or
23       prerecorded voice (“Recorded Voice”) as that term is defined in 47 U.S.C. §
24       227(b)(1)(A)
25 19. This case involves money, property, or their equivalent, due or owing or alleged

26       to be due or owing from a natural person by reason of a consumer credit
27       transaction. Thus, this action arises out of a “consumer debt” and “consumer
28       credit” as those terms are defined by Cal. Civ. Code §1788.2(f).
                                                     -4-
                            Hicks v. Wells Fargo Bank N.A., Complaint For Damages
     Case 3:20-cv-01764-H-MSB Document 1 Filed 09/09/20 PageID.5 Page 5 of 12




 1                                  GENERAL ALLEGATIONS
 2    20. Plaintiff realleges and incorporates by reference all preceding paragraphs,
 3        inclusive, as if fully set forth herein.
 4    21. Plaintiff previously took out a consumer credit card account with Defendant
 5        WELLS.
 6    22. Plaintiff made payments toward the credit card from when he took it out, and
 7        maintained good standing until Plaintiff fell on financial hardship and was unable
 8        to maintain the regular monthly payments.
 9    23. Upon going into default, agents for WELLS called Plaintiff multiple times and
10        requested payment through the use of an ATDS and/or a Recorded Voice, often
11        1-5 times per day, almost every single day.
12    24. Plaintiff sought out and retained an attorney to represent him with regards to the
13        debt allegedly owed to WELLS.
14    25. On or about December 10, 2019, Plaintiff’s Counsel’s office sent a Cease and
15        Desist Letter to WELLS via facsimile to three (3) different facsimile numbers
16        owned and operated by WELLS. The facsimile numbers were: (909) 861-9253;
17        (415) 677-9075; and (704) 715-4493.
18    26. WELLS received the Facsimile Cease and Desist on December 10, 2019.
19    27. On information and belief, Defendant WELLS owns, operates, or otherwise has
20        access to facsimiles numbers: (909) 861-9253; (415) 677-9075; and (704) 715-
21        4493.
22    28. Despite receipt of the December 10, 2019 cease and desist letter by facsimile at
23        multiple numbers, Defendant WELLS continued to call Plaintiff multiple times
24        per day to collect on its claim, often using an ATDS and/or pre-recorded voice
25        message to do so.
26    29. On January 14, 2020, Plaintiff’s Counsel sent a second Cease and Desist Letter
27        to Defendant WELLS via U.S. mail, addressed to:
28

                                                       -5-
                              Hicks v. Wells Fargo Bank N.A., Complaint For Damages
     Case 3:20-cv-01764-H-MSB Document 1 Filed 09/09/20 PageID.6 Page 6 of 12




 1          Wells Fargo
 2          P.O. Box 51193
 3          Los Angeles, CA 90051
 4 30. The address contained in paragraph 29 was a valid mailing address for WELLS,

 5       and WELLS received the January 14, 2020 letter by U.S. mail shortly thereafter.
 6 31. Despite receipt of the Cease and Desist Letters at multiple facsimile numbers,

 7       and by US Mail, agents for WELLS continued to constantly call Plaintiff on his
 8       cellular phone to collect on WELLS subject Credit Card debt, via the use of an
 9       ATDS and/or Prerecorded Voice.
10 32. After receipt of the Cease and Desist Letters, representatives of WELLS have

11       called Plaintiff in excess of two-hundred (200) times on his cellular telephone via
12       the use of and ATDS and/or Pre-Recorded Voice message.
13 33. WELLS has called Plaintiff over two-hundred (200) times in total, after receipt

14       in writing of notice that Plaintiff revoked any prior consent to call Plaintiff via
15       the use of an ATDS and/or Recorded Voice, had retained Counsel for any debts
16       owed to WELLS, and an explicit warning that all direct contact with Plaintiff
17       should cease pursuant to the RFDCPA.
18 34. Further, Plaintiff spoke to agents for WELLS on more than one occasion and

19       stated that they should not be calling him on his cellular telephone, and reiterated
20       that he had retained Counsel who had sent Cease and Desist Letters to WELLS.
21 35. In said telephone calls, Plaintiff orally revoked any alleged prior consent to call

22       Plaintiff via the use of an ATDS and/or Recorded voice. Despite said oral
23       revocation, agents for the Defendant continued to call Plaintiff using an ATDS
24       and/or Recorded Voice
25 36. Despite having received Cease and Desist Letters sent to multiple facsimile

26       numbers, verbal notice from Plaintiff, and a mailed letter from Plaintiff’s
27       Counsel, WELLS continues to call Plaintiff to date, often multiple times per day
28       in rapid succession.
                                                     -6-
                            Hicks v. Wells Fargo Bank N.A., Complaint For Damages
     Case 3:20-cv-01764-H-MSB Document 1 Filed 09/09/20 PageID.7 Page 7 of 12




 1    37. WELLS, or its agents or representatives, have contacted Plaintiff on his cellular
 2        telephone over two-hundred (200) times since December 10, 2019, including
 3        through the use of an ATDS and/or Recorded voice as those terms are defined in
 4        47 U.S.C. § 227(a)(1) and/or 47 U.S.C. § 227(b)(1)(A).
 5    38. Many of the Defendant’s calls to Plaintiff after receiving the facsimile and
 6        mailed cease and desist letters contained an “artificial or prerecorded voice” as
 7        prohibited by 47 U.S.C. § 227(b)(1)(A).
 8    39. The multiple calls made by Defendant or its agents after December 10, 2019,
 9        were therefore made in violation of 47 U.S.C. § 227(b)(1).
10    40. Despite receipt of Cease and Desist Letters sent to two separate facsimile
11        numbers, verbal notice from Plaintiff, and a mailed letter from Plaintiff’s
12        Counsel, along with oral instructions to cease calling Plaintiff’s cellular
13        telephone via the use of an ATDS and/or Recorded Voice, all of which provided
14        irrefutable notice that Plaintiff had revoked consent to call her cellular telephone
15        by any means and that she had retained Counsel regarding these alleged debts,
16        Defendant continues to contact Plaintiff repeatedly to date.
17    41. As a result of WELLS’s relentless and harassing collection calls, Plaintiff has
18        experienced anger and disbelief, and feelings of powerlessness, which have
19        resulted in a loss of sleep, loss of appetite, headaches, anxiety and feelings of
20        hypervigilance.
21                                     CAUSES OF ACTION
22                                                    I.
23                                 FIRST CAUSE OF ACTION
24                     VIOLATIONS OF CAL. CIV. CODE §1788.14(c)
25    42. Plaintiff realleges and incorporates by reference all preceding paragraphs,
26        inclusive, as if fully set forth herein.
27    43. When Plaintiff’s Counsel sent the Cease and Desist Letters to WELLS, at
28        multiple facsimile numbers, and by mail, Defendant WELLS was aware, or
                                                      -7-
                             Hicks v. Wells Fargo Bank N.A., Complaint For Damages
     Case 3:20-cv-01764-H-MSB Document 1 Filed 09/09/20 PageID.8 Page 8 of 12




 1       reasonably should have been aware, that Plaintiff was represented by an attorney.
 2 44. When Plaintiff orally stated to representatives for WELLS that he was

 3       represented by Counsel, WELLS was aware, or reasonably should have been
 4       aware, that Plaintiff was represented by an attorney, and that Plaintiff was
 5       exerting his rights not to be contacted directly regarding this debt.
 6 45. Cal. Civ. Code §1788.14(c) provides in relevant part,

 7          No debt collector shall collect or attempt to collect a consumer debt by
            means of the following practices:
 8
                  (c) Initiating communications, other than statements of account, with
 9                the debtor with regard to the consumer debt, when the debt collector
                  has been previously notified in writing by the debtor's attorney that
10                the debtor is represented by such attorney with respect to the
                  consumer debt and such notice includes the attorney's name and
11                address and a request by such attorney that all communications
                  regarding the consumer debt be addressed to such attorney, unless the
12                attorney fails to answer correspondence, return telephone calls, or
                  discuss the obligation in question. This subdivision shall not apply
13                where prior approval has been obtained from the debtor's attorney, or
                  where the communication is a response in the ordinary course of
14                business to a debtor's inquiry.
15 46. By calling Plaintiff on his cellular phone two-hundred (200) times after receipt of

16       the Cease and Desist Letters from Plaintiff’s Counsel, WELLS violated Cal. Civ.
17       Code §1788.14(c).
18 47.As a result of the constant collection calls by WELLS, Plaintiff has experienced

19       anxiety, fear and uneasiness, has had difficulty sleeping, and has at times been
20       unable to calm down as the constant and harassing collection calls by WELLS are
21       overwheling. Therefore, Plaintiff has suffered emotional distress as a result of
22       Defendant’s violations of Cal. Civ. Code §1788.14(c).
23

24                                            II.
25                            SECOND CAUSE OF ACTION
                             Negligent Violations of the TCPA
26
                                    (47 U.S.C. § 227 Et. Seq.)
27 48. Plaintiff realleges and incorporates by reference all preceding paragraphs,

28       inclusive, as if fully set forth herein.
                                                      -8-
                             Hicks v. Wells Fargo Bank N.A., Complaint For Damages
     Case 3:20-cv-01764-H-MSB Document 1 Filed 09/09/20 PageID.9 Page 9 of 12




 1    49. Through the multiple Cease and Desist Letters from Plaintiff’s Counsel, sent by
 2        facsimile and US mail, and orally, Plaintiff revoked any alleged consent for
 3        WELLS or its agents or representatives to call Plaintiff on his cellular telephone
 4        via the use of an ATDS and/or Recorded Voice.
 5    50. The foregoing acts and omissions of WELLS constitutes numerous and multiple
 6        negligent violations of the TCPA, including but not limited to each and every
 7        one of the above-cited provisions of 47 U.S.C. § 227, et. seq.
 8    51. As a result of WELLS’ negligent violations of 47 U.S.C. §227, et. seq., Plaintiff
 9        is entitled to an award of $500 in statutory damages, for each and every violation,
10        pursuant to 47 U.S.C. § 227(b)(3)(B).
11    52. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in
12        the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
13

14                                              III.
15                                THIRD CAUSE OF ACTION
                         Knowing and/or Willful Violations of the TCPA
16
                                      (47 U.S.C. § 227 Et. Seq.)
17    53. Plaintiff realleges and incorporates by reference all preceding paragraphs,
18        inclusive, as if fully set forth herein.
19    54. Through the multiple Cease and Desist Letters sent by Plaintiff’s Counsel, sent
20        by both facsimile and US Mail, and oral notice from Plaintiff, Plaintiff revoked
21        any alleged consent for the WELLS or its agents or representatives to call
22        Plaintiff on his cellular telephone via the use of an ATDS and/or Recorded
23        Voice.
24    55. The foregoing acts of the WELLS constitute numerous and multiple knowing
25        and/or willful violations of the TCPA, including but not limited to each and
26        every one of the above-cited provisions of 47 U.S.C. § 227, et. seq.
27    56. Therefore, since WELLS or its agents or representatives continued to call
28        Plaintiff despite indisputably being informed not to call Plaintiff on multiple
                                                      -9-
                             Hicks v. Wells Fargo Bank N.A., Complaint For Damages
 Case 3:20-cv-01764-H-MSB Document 1 Filed 09/09/20 PageID.10 Page 10 of 12




 1      occasions through multiple different means, and that Plaintiff had revoked any
 2      alleged prior consent to call Plaintiff’s cellular telephone via the use of an ATDS
 3      and/or Recorded Voice, WELLS’s acts were willful.
 4 57. As a result of WELLS’s knowing and/or willful violations of 47 U.S.C. §227, et.

 5      seq., the Plaintiff is entitled to an award of $1,500 in statutory damages, for each
 6      and every one of their over two-hundred (200) violations, pursuant to 47 U.S.C.
 7      § 227(b)(3)(C).
 8 58. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in

 9      the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
10

11                                  PRAYER FOR RELIEF
12        WHEREFORE, Plaintiff having set forth the claims for relief against
13 Defendant herein, respectfully request this Court enter a Judgment against

14 Defendant as follows:

15 a. As to the First Cause of Action, an award of actual damages pursuant to Cal. Civ.

16     Code §1788.30(a) according to proof.
17 b. As to the First Cause of Action, an award of statutory damages of $1,000.00

18     pursuant to Cal. Civ. Code §1788.30(b).
19 c. As to the First Cause of Action, an award of reasonable attorney’s fees and costs

20     pursuant to Cal. Civ. Code §1788.30(c).
21 d. As to the Second Cause of Action, $500 in statutory damages for each and every

22     one of Defendant’s negligent violations of 47 U.S.C. §227(b)(1), pursuant to 47
23     U.S.C. § 227(b)(3)(B).
24 e. As to the Second Cause of Action, injunctive relief prohibiting such conduct in the

25     future pursuant to 47 U.S.C. § 227(b)(3)(A);
26 f. As to the Third Cause of Action, $1,500.00 in statutory damages for each and

27     every one of Defendant’s two-hundred (200) knowing and/or willful violations of
28     47 U.S.C. § 227(b)(1) totaling actual damages in excess of $300,000.00 in
                                                    - 10 -
                           Hicks v. Wells Fargo Bank N.A., Complaint For Damages
 Case 3:20-cv-01764-H-MSB Document 1 Filed 09/09/20 PageID.11 Page 11 of 12




 1     statutory damages for said willful and/or knowing 200+ violations of the TCPA,
 2     pursuant to 47 U.S.C. § 227(b)(3)(C).
 3 g. For such other and further relief as the Court may deem just and proper.

 4

 5 Dated: September 9, 2020                  By:     /s/ Ahren A. Tiller________
                                                     Ahren A. Tiller, Esq.
 6                                                   BLC Law Center, APC
                                                     Attorneys for Plaintiff
 7                                                   RYAN HICKS
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  - 11 -
                         Hicks v. Wells Fargo Bank N.A., Complaint For Damages
 Case 3:20-cv-01764-H-MSB Document 1 Filed 09/09/20 PageID.12 Page 12 of 12




 1                               DEMAND FOR JURY TRIAL
 2
             Pursuant to the Seventh Amendment to the Constitution of the United States of
 3
     America, Plaintiff is entitled to, and demands a trial by jury on all issues triable by
 4
     jury.
 5

 6
     Dated: September 9, 2020                   By:     /s/ Ahren A. Tiller
 7                                                      Ahren A. Tiller, Esq.
                                                        BLC Law Center, APC
 8                                                      Attorneys for Plaintiff
                                                        RYAN HICKS
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     - 12 -
                            Hicks v. Wells Fargo Bank N.A., Complaint For Damages
